Citation Nr: 9929603	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  97-30 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether the veteran's claim of entitlement to a waiver of 
recovery of an overpayment of VA pension benefits was timely 
appealed.

2.  Whether reduction of the veteran's nonservice-connected 
pension benefits due to receipt of Social Security benefits 
was proper, to include the issue of the proper effective date 
of the reduction of his nonservice-connected pension 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1972 until 
March 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1994 decision by the Portland 
Oregon Department of Veterans Affairs (VA) Regional Office 
(RO), which reduced the veteran's nonservice-connected 
pension benefits due to receipt of Social Security benefits, 
effective October 1, 1993.  The veteran subsequently filed a 
timely appeal as to this reduction.

In August 1996, the RO also determined that the veteran had 
failed to file a timely Notice of Disagreement as to a March 
1995 decision of the Committee on Waivers and Compromises 
(Committee), in which the Committee denied the veteran's 
claim for a waiver of recovery of an overpayment of pension 
benefits. 

The Board notes that in his February 1997 Substantive Appeal, 
the veteran requested a personal hearing before a traveling 
member of the Board.  The veteran reiterated this request in 
a signed statement dated in September 1997.  However, the 
veteran withdrew this request in a signed statement dated in 
May 1998.


FINDINGS OF FACT

1.  In June 1982, the veteran was awarded nonservice-
connected pension benefits, effective April 29, 1981.

2.  In July 1994, the veteran notified the RO that he was 
receiving Social Security benefits.

3.  In October 1994, the Social Security Administration 
reported that the veteran had been receiving benefits from 
that agency since September 1993.

4.  In October 1994, the RO reduced the veteran's monthly 
pension based upon his receipt of Social Security benefits.

5.  In March 1995, the Committee denied the veteran's request 
for a waiver of recovery of overpayment of nonservice-
connected pension benefits.

6.  A signed statement submitted to the RO in May 1995 cannot 
be reasonably construed as a Notice of Disagreement with the 
Committee's March 1995 decision.


CONCLUSIONS OF LAW

1.  The veteran did not file a timely Notice of Disagreement 
regarding the Committee's March 1995 denial of his request 
for a waiver of recovery of overpayment, and this issue is 
not properly before the Board for appellate review.  
38 C.F.R. § 7105, 7108 (West 1991); 38 C.F.R. § 20.200, 
20.201, 20.302, 3.1, 3.109 (1998).

2.  The veteran's award of nonservice-connected pension 
benefits was properly reduced by the RO in its October 1994 
decision due to the veteran's receipt of Social Security 
benefits.  38 U.S.C.A. § 501, 5112 (West 1991); 38 C.F.R. 
§ 3.103, 3.105, 3.272, 3.273, 3.500, 3.660 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There are two issues presently before the Board on appeal.  
Due to the similar circumstances underlying these claims, the 
Board will first discuss the factual background of the 
veteran's case.  Then, in the interest of clarity, the Board 
will separately discuss the two issues on appeal.

Factual Background

In June 1982, the RO granted entitlement to nonservice-
connected pension benefits, effective April 29, 1981.  The RO 
determined that the veteran was precluded from engaging in 
substantially gainful employment due to his schizophrenia.

In August 1992, the RO reduced the veteran's VA pension 
benefits based upon a change in income.  Specifically, the RO 
found that he had failed to report wages earned while working 
for a hotel.  

The veteran subsequently filed a request for a waiver of 
recovery of overpayment in which he contended that he was 
unaware that he had to report any such change in his income.  
In a signed statement submitted in August 1992, the veteran 
wrote that he had now been advised that it was important for 
him to report any changes in his income or marital status to 
VA as soon as they occur.  He indicated that he understood 
these responsibilities.  

In an October 1992 decision, the Committee granted the 
veteran's request for a waiver.  Although the Committee found 
that the veteran was at fault for the overpayment, the 
Committee also found that it would place too great of a 
hardship upon the veteran to require him to repay his debt.

In an Eligibility Verification Report (EVR) dated November 1, 
1993, the veteran reported that he was receiving no income 
from any source.  In an EVR dated November 22, 1993, he again 
reported that he was receiving no income from any source.

In an EVR dated in July 1994, the veteran reported monthly 
income from the Social Security Administration in the amount 
of $362.00.

In October 1994, the Social Security Administration reported 
to VA that the veteran had been granted entitlement to Social 
Security benefits, effective June 1993, and that he received 
his first check in September 1993.  No retroactive benefits 
were reportedly paid.

In an October 1994 decision, the RO reduced the veteran's 
nonservice-connected pension benefits, effective October 1, 
1993, based on his receipt of Social Security benefits.  
Notice of this decision was sent to the veteran's last known 
address of record.  The RO also determined that the 
overpayment of pension benefits between October 1993 and 
October 1994 resulted in an overpayment of $4,983.00.

In February 1995, the veteran requested a waiver of recovery 
of his overpayment based on financial hardship.  He also 
expressed disagreement with the RO's October 1994 decision to 
reduce payments effective October 1, 1993.

In March 1995, the Committee denied the veteran's request for 
a waiver.  Notice of this determination was sent to the 
veteran's last known address of record.

In a statement submitted in May 1995, the veteran wrote that 
"[a]lthough my request for a waiver of the overpayment was 
denied, I am in bad financial straits, my rent is $195.00 per 
month [and] I only get $372.00 per month from S.S., [and] I 
need to request a reduction in the amount I am paying toward 
my debt.  I request that you please collect $100.00 per month 
out of my VA check toward my debt."

In a statement submitted in August 1996, the veteran 
requested a waiver of recovery of his overpayment.  He 
contended that he was unaware that receiving Social Security 
benefits would result in an overpayment of his VA pension 
benefits.  

In a letter to the veteran dated later that month, the RO 
informed the veteran that he had previously requested a 
waiver in February 1995, and that this request had been sent 
to the Committee for review.  The RO further informed the 
veteran that the Committee had denied his claim in March 
1995, and that his one-year time limit in which to appeal 
that decision had expired.  The RO also indicated that when 
he was sent a notification letter in March 1995 regarding the 
Committee's determination, a VA Form 4107, Notice of 
Procedural and Appellate Rights, had been attached, which 
included an explanation as to the veteran's right to appeal 
that decision, and the time limit in which he had to appeal.

In August 1996, the veteran filed a Notice of Disagreement as 
to the RO's August 1996 determination that he had failed to 
file a timely appeal regarding the Committee's denial of his 
waiver request.  The veteran contended that when the March 
1995 denial was issued, he was not in a "stable situation" 
and that he did not even recall receiving a notification 
letter.  He reported that at that time, he was homeless and 
going through the process of getting off drugs, and that he 
did not always receive his mail, which was apparently being 
sent to a friend's house.  He contended that due to these 
extenuating circumstances, his waiver should be granted.  The 
veteran also contended that he needed the money and could not 
afford to have his benefits reduced.

In his Substantive Appeal regarding the issue of timeliness 
of his appeal for a waiver, dated in February 1997, the 
veteran reported that during the time period in which he was 
granted Social Security benefits, he was undergoing severe 
psychiatric episodes and was using drugs. 

In his Substantive Appeal regarding the issue of the RO's 
October 1994 reduction, dated in September 1997, the veteran 
reported that in or around March 1994, he was assisted by a 
Dr. L.S. in Seattle, Washington, in obtaining Social Security 
benefits.  He contended that he was not aware that the 
receipt of Social Security benefits would affect the amount 
VA pension benefits he would receive.  The veteran reported 
that during that time period, he was dealing with a lot of 
stress, and struggling with alcohol and drug addiction.

In November 1997, the veteran was provided with a personal 
hearing at the RO.  He testified that he was schizophrenic 
and that during the time period in question he was on heavy 
medication.  He indicated that when he was on such 
medication, he was not always coherent, and did not 
immediately understand things.  The veteran further testified 
that during this period he was receiving treatment at the 
Harborview Medical Center in Seattle, and that the doctors 
there were the ones who thought to have him apply for Social 
Security.

In May 1998, the veteran was provided with another personal 
hearing at the RO.  The veteran again reiterated that at the 
time of his October 1994 reduction he was suffering from both 
psychiatric problems, and addiction to drugs and alcohol.  
Essentially, the veteran testified that because of his 
difficulties at that time, and because he did not understand 
the consequences of receiving Social Security benefits, he 
should have been provided more time by VA before his 
nonservice-connected pension benefits were reduced.  The 
veteran further testified that because his pension benefits 
were reduced, he lost everything and became homeless. 

Whether the veteran's claim of entitlement to a waiver of 
recovery of an overpayment of VA pension benefits was timely 
appealed.

Relevant Law and Regulations

Pursuant to 38 U.S.C.A. § 7105(a), a request for appellate 
review by the Board of a decision by the RO is initiated by a 
Notice of Disagreement and completed by a Substantive Appeal 
after a Statement of the Case has been furnished.  See 38 
C.F.R. § 20.200.

A Notice of Disagreement is defined as a written 
communication from a claimant or the representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination of an agency of original 
jurisdiction and a desire to contest the result.  While 
special wording is not required, the notice of disagreement 
must be in terms which can be reasonably construed as 
disagreement with that determination and a desire for 
appellate review.  38 C.F.R. § 20.201.

Except in the case of simultaneously contested claims, a 
claimant or his representative must file a Notice of 
Disagreement from a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of that determination to him.  Otherwise that 
determination will become final.  The date of mailing the 
letter of notification of the determination will be presumed 
will be presumed to be same as the date of that letter date 
of notice of the determination of the agency of original 
jurisdiction.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  
Notice for VA purposes is a written notice sent to the 
claimant's latest address of record.  38 C.F.R. § 3.1(q) 
(1998).

The filing of a timely NOD "is a prerequisite to the Board's 
proper exercise of jurisdiction over a claim."  Rowell v. 
Principi, 4 Vet. App. 9, 17 (1993); see also Mason v. Brown, 
8 Vet. App. 44, 54 (1995).  An application for review on 
appeal shall not be entertained by the Board unless it is in 
conformity with the provisions set forth above.  38 U.S.C.A. 
§ 7108.

Under 38 U.S.C.A. § 7105(d)(3), the 60 day-period may be 
extended for a reasonable period on request for good cause 
shown.  In general, time limits within which claimants or 
beneficiaries are required to act to perfect a claim or 
challenge an adverse VA decision may be extended for good 
cause shown.  Where an extension is requested after 
expiration of a time limit, the action required of the 
claimant or beneficiary must be taken concurrent with or 
prior to the filing of a request for extension of the time 
limit, and good cause must be shown as to why the required 
action could not have been taken during the original time 
period and could not have been taken sooner than it was.  38 
C.F.R. § 3.109(b) (1998).


Analysis

As an initial matter, the Board notes that the RO's March 
1995 notification letter informing the veteran of the 
Committee's decision was sent to his last known address of 
record at that time in accordance with 38 C.F.R. § 3.1(q).  
Although the veteran has reported on several occasions that 
he was not aware of the Committee's decision, he has never 
asserted that the RO sent notification of that decision to an 
address other than the one the veteran himself had reported.  
Rather, the veteran contends that he was unaware of this 
decision due to his psychiatric disability and his drug 
problems, and that these disabilities also rendered him 
unable to respond to the Committee's denial within the one-
year time period.  Thus, he contends that he should be 
granted an extension of the time period in which to file a 
Notice of Disagreement as to that decision.  In the 
alternative, the veteran's representative contends that the 
veteran's May 1995 statement to the RO can be reasonably 
construed as a Notice of Disagreement regarding the 
Committee's March 1995 denial of his waiver.

The Board will first address the argument made by the 
veteran's representative.  After reviewing the veteran's May 
1995 statement to the RO, the Board finds that this statement 
cannot reasonably be construed as a Notice of Disagreement as 
to the Committee's March 1995 determination.  Specifically, 
the Board can find no language that can be construed as 
expressing disagreement with that decision or a desire to 
seek appellate review.  

As noted above, the veteran wrote in his May 1995 statement 
that "[a]lthough my request for a waiver of the overpayment 
was denied, I am in bad financial straits, my rent is $195.00 
per month [and] I only get $372.00 per month from S.S., [and] 
I need to request a reduction in the amount I am paying 
toward my debt.  I request that you please collect $100.00 
per month out of my VA check toward my debt."  Although the 
veteran acknowledges the Committee's March 1995 decision, he 
specifically requested only a reduction in the amount he was 
required to pay each month towards his debt.  The Board does 
not believe that the mere act of mentioning a decision in a 
written statement, by itself, constitutes a Notice of 
Disagreement with that decision.  Pursuant to 38 C.F.R. 
§ 20.201, a Notice of Disagreement must be in terms which can 
be reasonably construed as disagreement with that 
determination and a desire for appellate review.  The Board 
can find no language in the veteran's May 1995 statement that 
expressed disagreement with the debt itself or with the March 
1995 Committee decision, and no language that indicated a 
desire to seek appellate review.  Thus, the Board concludes 
that the veteran's May 1995 written statement cannot be 
reasonably construed as a Notice of Disagreement regarding 
the Committee's March 1995 denial of a waiver.

The Board has also considered the veteran's own arguments 
that he was both unaware of the Committee's March 1995 
decision, and unable to respond to that decision within the 
one-year time limit due to his psychiatric disabilities and 
drug problems.  Essentially, he contends that, for these 
reasons, he should be granted an extension of the time limit 
in which to file a Notice of Disagreement.  However, the 
Board notes that the Court has specifically considered 
whether such a contention may constitute good cause for an 
extension of time to initiate or perfect an appeal pursuant 
to 38 C.F.R. § 3.109(b).  See Corry v. Derwinski, 3 Vet. App. 
231, 235 (1992).  In that case, the Court held that a 
statement to the effect that the veteran was unable to 
respond to a RO denial letter because of disability was 
"insufficient to satisfy the regulatory requirement that 
'good cause must be shown as to why the required action 
[i.e., the filing of an NOD] could not have been taken during 
the original time period and could not have been taken sooner 
than it was.'"  Corry, 3 Vet. App. at 235.

Furthermore, even if such an argument could serve as good 
cause under 38 C.F.R. § 3.109, the Board finds the veteran's 
claim that his disability rendered him unaware of the 
Committee's decision, as well as unable to respond to that 
decision, to simply not be credible in this instance.  See 
Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997) [holding that 
the Board has the duty to assess the credibility and weight 
of the evidence].  As noted above, his May 1995 statement 
shows that within two months of the Committee's decision, the 
veteran had clearly become aware of that decision and was 
apparently competent enough at that time to request a 
reduction in the amount he was required to pay for his debt 
each month.  Additionally, following another reduction of his 
pension benefits in March 1995 due to reported employment, 
the veteran was not only competent enough to understand the 
notification letter of that March 1995 reduction, which the 
Board notes was sent to the same mailing address that the 
notification of the Committee's decision had been sent that 
same month, but he was also competent enough to submit 
another statement by April 1995 in which he reported that he 
had again become unemployed.  Thus, in light of the veteran's 
own statements that were submitted during the time period in 
question, the Board concludes that his recent assertions that 
his disabilities rendered him too detached, and therefore 
incapable of filing a timely appeal, are not credible.

In summary, for the reasons and bases set forth above, the 
Board finds that the veteran failed to submit a timely Notice 
of Disagreement regarding the Committee's March 1995 denial 
of his claim of entitlement to a waiver of recovery of an 
overpayment of pension benefits.  See 38 U.S.C.A. § 7105(b).  
The law provides that an application for review on appeal 
shall not be entertained unless it is in conformity with the 
law.  38 U.S.C.A. § 7108.  The veteran's claim of entitlement 
to a waiver of recovery of an overpayment of VA pension 
benefits is dismissed.

In view of this dismissal on procedural grounds, the Board 
will not discuss the merits of the veteran's claim of 
entitlement to a waiver of overpayment of VA pension 
benefits.

Whether reduction of the veteran's nonservice-connected 
pension benefits due to receipt of Social Security benefits 
was proper, to include the issue of the proper effective date 
of the reduction of his pension benefits.

Preliminary Matter

Initially, the Board notes that the issue on presently appeal 
has been repeatedly characterized by the RO as the proper 
effective date for reduction in VA pension benefits due to 
Social Security income.  However, upon reviewing the 
veteran's contentions, the Board believes that the veteran's 
intent was to appeal the actual October 1994 reduction of his 
VA pension benefits rather than the effective date assigned 
for that reduction.  Specifically, the Board finds that the 
veteran has repeatedly submitted statements and offered 
testimony to the effect that he does not agree with the RO's 
overall determination to reduce his pension benefits due to 
the receipt of Social Security benefits.  Thus, the Board 
finds that this issue is more appropriately characterized as 
whether the RO's October 1994 reduction in VA pension 
benefits due to the receipt of Social Security benefits was 
proper, to include the issue of the proper effective date for 
that reduction.

The Board is cognizant of the Court's ruling in Bernard v. 
Brown, 4 Vet. App. 384 (1993) by which the Court found that 
when the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  However, 
although the RO has characterized the issue on appeal as the 
proper effective date of a reduction of VA pension benefits, 
the Board believes the issue that has in fact been 
adjudicated by the RO in several Statements of the Case that 
have been issued to the veteran was whether the October 1994 
reduction was proper.  Thus, because the Board believes that 
this issue has been fully adjudicated by the RO, and as the 
veteran was provided with all pertinent law and regulations 
in the October 1998 Supplemental Statement of the Case, the 
Board finds that it may proceed to address the issue of 
whether the RO's October 1994 reduction of his VA pension 
benefits was proper without prejudice to the veteran.

Relevant Law and Regulations

In determining income for the purposes of nonservice-
connected pension benefits, payments of any kind from any 
source shall be counted as income during the 12-month 
annualization period in which received unless specifically 
excluded by 38 C.F.R. § 3.272.  See 38 C.F.R. § 3.271(a) 
(1998).  Social Security income is not specifically excluded 
under 38 C.F.R. § 3.272 and is therefore included as 
countable income.  See 38 C.F.R. § 3.272.

A veteran who is receiving a pension must notify VA of any 
material change or expected change in income which would 
affect entitlement to receive, or the rate of, the benefit 
being paid.  The notice must be made when the recipient 
acquires knowledge that he will begin to receive additional 
income.  38 C.F.R. § 3.660(a)(1).

Whenever there is a change in a beneficiary's amount of 
countable income the monthly rate of pension payable shall be 
computed by reducing the beneficiary's applicable maximum 
annual pension rate by the beneficiary's new amount of 
countable income on the effective date of the change in the 
amount of income, and dividing the remainder by 12.  38 
C.F.R. § 3.273(b)(2).

Where reduction or discontinuance of a running award of 
improved pension is required because of an increase in 
income, the reduction or discontinuance shall be made 
effective the end of the month in which the increase 
occurred.  38 C.F.R. § 3.660 (a)(2).

Except as otherwise specified at 38 C.F.R. § 3.103(b)(3) 
(1998), where a reduction or discontinuance of benefits is 
warranted by reason of information received concerning 
income, net worth, dependency, or by reason of information 
received concerning income, net worth, dependency, or marital 
or other status, a proposal for the reduction or 
discontinuance will be prepared setting forth all material 
facts and reasons.  The beneficiary will be notified at his 
or her latest address of record of the contemplated action 
and furnished detailed reasons therefor and will be given 60 
days for the presentation of additional evidence to show that 
the benefits should be continued at their present level.  
Unless otherwise provided in paragraph (i) of this section, 
if additional evidence is not received within that period, 
final adverse action will be taken and the award will be 
reduced or discontinued effective as specified under the 
provisions of §§ 3.500 through 3.503 of this part. 38 C.F.R. 
§ 3.105(h). 

Pursuant to 38 C.F.R. § 3.103(b)(3)(i), reduction notice is 
not required but notice contemporaneous with the adverse 
action is required when an adverse action is based solely on 
written, factual, unambiguous information as to income, net 
worth, dependency, or marital status provided to VA by the 
beneficiary or his/her fiduciary with knowledge or notice 
that such information would be used to calculate benefits, 
and the legal standards applied to this information are 
numerical in nature.

Analysis

The Board notes that the veteran has not challenged the 
reduction of his pension benefits based upon the specific 
financial figures used by the RO in calculating his award, 
and he has not challenged the RO's findings that he has been 
in receipt of Social Security benefits since September 1993.  
Rather, the veteran has essentially made two separate 
arguments in support of his claim that his VA pension 
benefits should not have been reduced due to his award of 
Social Security benefits.  First, he contends that his 
psychiatric and other disabilities are of such severity that 
the reduction in his VA pension benefits has caused too great 
of a hardship in his life and has resulted in his having 
"lost everything".  Second, he contends that he was not 
aware that being awarded Social Security benefits could 
result in a reduction of his VA compensation benefits and 
that he should thus not be penalized. 

Regarding the veteran's first contention, the Board notes 
that the veteran is raising what amounts to a theory of 
relief couched in equity.  He claims that because of the 
difficulties that have been placed upon him due to his 
disabilities and addiction problems, a reduction in his 
pension due to his receipt of Social Security benefits places 
too great of a hardship on him.  However, the Board is 
without authority to grant benefits on an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 
416, 425 (1994).  The Board further observes that "no 
equities, no matter how compelling, can create a right to 
payment out of the United States Treasury which has not been 
provided for by Congress."  Smith (Edward F.) v. Derwinski, 
2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel 
Management v. Richmond, 496 U.S. 414, 426 (1990).

The veteran further argues that he was not familiar with the 
regulations regarding reduction of VA pension benefits due to 
Social Security income, and that this should not be held 
against him.  However, the United States Supreme Court has 
held that persons dealing with the Government are charged 
with knowledge of federal statutes and lawfully promulgated 
agency regulations "regardless of actual knowledge of what 
is in the [r]egulations or of the hardship resulting from 
innocent ignorance."  This holding has been specifically 
applied to knowledge of VA law and regulations by the United 
States Court of Appeals for Veterans Claims.  See Morris v 
Derwinski, 1 Vet. App. 260, 265 (1991), citing Fed. Crop Ins. 
Corp. v. Merrill, 33 U.S. 380, 384-385, 68 S. Ct. 1, 3, 92 
L.Ed. 10 (1947).   Therefore, even if the veteran did not 
actually read the information provided by VA regarding 
regulations pertaining to VA pension benefits in a timely 
fashion, he is charged with knowledge of the information 
contained therein.

In the interest of affording the veteran full consideration 
of his claim, the Board has reviewed the propriety of the 
RO's October 1994 reduction of his VA pension benefits.  
However, the Board finds that the RO provided proper 
contemporaneous notice, which was all that was required under 
38 C.F.R. § 3.103(b)(3)(i), as the veteran himself had 
reported his receipt of Social Security benefits in his July 
1994 EVR.  Furthermore, there appears to be no question that 
the veteran's Social Security benefits became effective in 
September 1993.  Thus, the Board finds that October 1, 1993 
was the proper effective date of the RO's reduction under 
38 C.F.R. § 3.660 (a)(2).

In summary, after reviewing the entire record, the Board can 
find no basis on which to grant the veteran's claim.  The law 
in a case such as this is clear and controlling, and the 
Board has no alternative but to find that his nonservice-
connected pension benefits were properly reduced by the RO 
following the veteran's receipt of Social Security benefits.  
In a case such as this, where the law is dispositive, the 
claim must be denied for lack of legal merit.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).



ORDER

The veteran did not file a timely Notice of Disagreement 
regarding a March 1995 denial of his request for a waiver of 
recovery of overpayment of VA pension benefits.  This issue 
is not properly before the Board for appellate review and is 
accordingly dismissed.

A reduction in the veteran's nonservice-connected pension 
benefits was warranted due to his receipt of Social Security 
benefits.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

